U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 27, 2013 NEW AMERICA ENERGY CORP. (Exact name of small business issuer as specified in its charter) Nevada 000-54243 N/A (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer ID No.) 3651 Lindell Rd., Ste D#138, Las Vegas, NV 89103 (Address of principal executive offices) 800-508-6149 (Issuer's Telephone Number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01Change in Registrant’s Certifying Accountant On March 27, 2013, the Company’s independent auditors, Silberstein Ungar, PLLC(“Silberstein”), resigned as the Company’s auditors. In connection with the review of our financial statements for the interim period, there were no disagreements with Silberstein on any matter of accounting principles or practices, financial statement disclosure, or auditing scope of procedures, which disagreements, if not resolved to the satisfaction of Silberstein, would have caused them to make reference in connection with its reports to the subject matter of the disagreements. None of the “reportable events” described in Item 304(a)(1)(iv) of Regulation S-K of the SEC’s rules and regulations have occurred during the interim periods preceding the resignation of Silberstein. We have requested that Silberstein furnish us with a letter addressed to the Commission stating whether it agrees with the above statements. A copy of this letter is included herewith as Exhibit 16.1. In addition, effective April 4, 2013, we approved the appointment of BF Borgers CPA PC (“Borgers PC”), as the Company’s independent registered public accountant, to audit our financial statement for our fiscal year ending August 31, 2013, andthe interim periods therein.This change in independent accountants was approved by our Board of Directors.There were no consultations between us and Borgers PC prior to their appointment. Item 9.01. Financial Statements and Exhibits. (c). Exhibits. Number Exhibit Letter from Silberstein Ungar, PLLC SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this amended report to be signed on its behalf by the undersigned hereunto duly authorized. New America Energy Corp. Date: April 5, 2013 By: /s/Rick Walchuk Name: Rick Walchuk Title: Chief Executive Officer 2
